Title: From George Washington to David Stuart, 1 February 1793
From: Washington, George
To: Stuart, David



Dear Sir
Philadelphia Feby 1st 1793

Yesterday I wrote two letters to the Commissioners. One public, the other private. The first giving ideas of the compensation

which ought to be made them for their past, and an allowance for future services. In doing this I did not, as the Law is silent, chuse to be governed wholly by my own Judgment; and therefore took the opinion of known friends to the District, and to yourselves. The result, you have handed to you in the letter abovementioned. I hope it will be satisfactory; if not, say wherein it is otherwise. The sum therein mentioned is exclusive of your expences, which, it is presumed, have been paid from the public fund.
Doctr Thornton’s Plan for the Capitol, is so much superior to any I have seen, that I have no hesitation in giving it a decided preference. He will attend your meeting in March; which, if the sitting continues a few days—or if delayed until Monday the 4th of that month, and the Commissioners be in George Town during that Week—They would have an opportunity of seeing most, if not all the Southern Members who will be returning home by land, as Congress must rise the third of that Month. Many advantages would result, in my opinion, if pains was taken to make them better acquainted with this matter than most of them seem to be. The exertions of next summer will, if great, be all in all in this business. With much regard I am Your Affecte Hble Servant

Go: Washington

